Case 3:20-cv-01101-SI               Document 1-1           Filed 07/08/20                      Page 1 of 1




                                        EXHIBIT
                                        EXHIBIT 1
                                                1




  H
         /y

  >w$
  life
  lv<
  ,v
                                                           /i
  , Jj



  ,;'J


                                                            I'   -~. &}

                                    ,




                                                                          K •
  rg
                                                                                    JFjC'^ J


  H                                                                   i             j


                                                     ' -




                                                                 x




                                             ks"V "•'.     -Vi
                                               <(,
                                                           (k-




                  /                                                         (
                                                                                I


                          £                                                                        Z** -
              L
              k
                      '
                                   li
                          fcJV .'W*l
                                 v  "


                                    y
